PER CURIAM
Wife appeals the trial court’s award of spousal support and valuation of certain marital assets. We modify the award of spousal support and affirm the valuation and distribution of the marital assets.
The parties were married 36 years. Husband owns and operates a sole proprietorship which generated an average net profit of $62,000 per year for the years 1980 to 1985. Wife has not worked outside the home, other than as a volunteer, for 35 years. The trial court ordered husband to pay $1,200 per month spousal support for one year and $800 per month thereafter. Wife requests $1,600 per month as permanent support.
On our de novo review, we conclude that, given the length of the marriage, the substantial difference in the earning capacities of the parties and the property division, in order for wife to have an income that is not overly disproportionate to that of husband, Drayton and Drayton, 84 Or App 185, 187, 733 P2d 483, rev den 303 Or 370 (1987), she should receive permanent spousal support in the amount of $1,200 per month.
We affirm the trial court’s valuation of the marital assets.
Decree modified to increase wife’s permanent spousal support to $1,200 per month; affirmed as modified. Costs to wife; no attorney fees.